In a proceeding pursuant to Limited Liability Company Law § 702 for the judicial dissolution of Berita Realty, LLC, and for an accounting, the petitioner appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), entered March 8, 2011, as granted the motion of Bernadette Strianese to stay the proceeding and compel arbitration.
Ordered that the appeal is dismissed, without costs or disbursements, as the order appealed from was superseded by *720an order of the same court (Bucaria, J.), entered April 25, 2012, made upon renewal (see Matter of Cusimano v Berita Realty, LLC, 103 AD3d 720 [2013] [decided herewith]). Rivera, J.P., Lott, Roman and Sgroi, JJ., concur.
Motion by Bernadette Strianese on an appeal from an order of the Supreme Court, Nassau County, entered March 8, 2011, to strike stated portions of the appellant’s brief and the appellant’s entire reply brief on the grounds that they raise issues not properly before this Court and refer to matter dehors the record, to impose a sanction upon the appellant, and for an award of an attorney’s fee and costs. By decision and order on motion of this Court dated October 23, 2012, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
Ordered that the branch of the motion which is to strike stated portions of the appellant’s brief and the appellant’s entire reply brief is granted, and those portions of the appellant’s brief and the appellant’s entire reply brief are stricken and have not been considered in the determination of the appeal; and it is further,
Ordered that those branches of the motion which are to impose a sanction upon the appellant, and for an award of an attorney’s fee and costs, are denied. Rivera, J.P., Lott, Roman and Sgroi, JJ, concur.